Title: To George Washington from Kentucky Citizens, 7 September 1795
From: Citizens of Kentucky
To: Washington, George


          
            [Lexington, Ky., 7 Sept. 1795]
          
          At a meeting of sundry Citizens of Kentuckey held at the Presbyterian meeting House in the Town of Lexington by adjournment the 7th day of September 1795. Rowland Thomas was appointed Clerk And John Campbell chairman.
          The committee appointed at the last meeting to prepare an address to the president of the United States, expressive of our sentiments on the Treaty proposed Between the United States and the King of Great Brittain, reported as follows:
          
            
              To the President of the United States
              Sir
            
            A solicitude for the welfare of our Country actuates us, in following the example of those of our fellow Citizens, who have submitted to you, their sentiments on the Treaty proposed between the United States & the King of Great Brittain. We need not appologize for addressing you on a subject which so deeply involves our interests and feelings. We have a firm reliance on your Wisdom and patriotism, but we can never cherish, that high and unlimitted Confidence, which can have no foundation, but the persuasion of human infallibility, Highly estimating the advantages of a Republican Government, We dread the Idea of its being endangered by improper Connections. And whilst we esteem it the duty of a Patriot to comply with the laws of his country. We esteem it likewise his duty to protest against the Adoption of measures, which he fears will prove pernicious. In the present instance we are anxiously expecting to hear of a suspension of the negotiation for establishing the Treaty proposed by the British Minister in conjunction with our late Ambassador extraordinary. We trouble you not with a general detail of our objections. they are such as have echoed from every part of the Union. The local Interests of Western America seem indeed to be peculiarly affected by this Treaty. Western America is insulted with a repetition of that Article of the Treaty of Peace, which guaranties to the contracting parties, the free navigation of the River Missisippie. An article which before the cession of Florida to Spain promised mutual advantages, but which at the present moment hath no meaning but what is favourable to the King of Great Brittain. It might have been expected, that upon the renewal of this Article,

his Britannic Majesty, after having abdicated the right, & the power of performing the Contract on his part, would have assured the United States of his mediation with the King of Spain, to remove the difficulties with which we are embarrassed; but instead of this, the Treaty (by conceding to the British Government, not only the unrestrained navigation of a River on which they have not a foot of territory, but the free use of all the ports & places belonging to the United States) affords the strongest encouragement to that Government, to carry on partial & clandestine negotiations at Madrid, in Order to secure for ever a Monopoly of the trade of the Western Waters. The provision of the second article securing to settlers & Traders within the precincts or jurisdictions of the posts, after they are surrendered, the right of continuing to reside within the boundry line, on the American Soil, and to remain subjects to the King of Great Brittain, is a measure we conceive, calculated to preserve to the British Government that influence amongst the Indians, to which we attribute the commencement and continuance of the Indian War; and we apprehend will in its effects, deprive us of the advantages contemplated in the late Treaty with the Indian tribes. Connecting these objections which as inhabitants of the Western Country we conceived it our duty thus briefly to state with many others which have been made by associations of our fellow Citizens in different quarters of the Union, We cannot forbear expressing our decided dis-approbation of the Treaty—A reliance on the Wisdom and patriotism of our Executive, induces us to hope, that an expression, of the wishes of his fellow Citizens, will have its due weight on his mind, whilst forming his Opinion on this important occasion. We therefore express our hopes and wishes, that by disapproving the Proposed treaty, You will give the People an additional proof of your attachment to their interests, and vigilent care over their prosperity and happiness.
            Which was agreed to unanimously and Ordered to be forwarded.
            
              John Campbell ChairmanTeste Rowland Thomas Clerk
            
          
        